Citation Nr: 1538611	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right knee post-operative residuals, including a ruptured right quadriceps and tendons, Muscle Group (MG) XIV (right knee disability). 

2. Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with mixed emotional features.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extra-schedular basis under 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	Mark P. Henriques, Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2012, the Veteran testified at a video conference hearing before an Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In July 2012, the Acting Veterans Law Judge who had presided over the hearing remanded the Veteran's claims for additional development.

In July 2015, the Veteran was notified that the Acting Veterans Law Judge who had conducted his April 2012 hearing was no longer employed by the Board, and he was offered the opportunity to testify at another Board hearing.  He accepted this offer in a response that was received by VA in August 2015.  The appeal is therefore being remanded herein to schedule the Veteran for the requested hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted above, the Veteran testified at a hearing before the Board in April 2012. However, a letter was later sent to him in July 2015 in which he was informed that the Acting Veterans Law Judge who had conducted that hearing was no longer employed by the Board.  In August 2015, the Veteran responded and requested another video-conference hearing.  To accord him due process, the RO should schedule such a hearing. See 38 C.F.R. §§ 20.700, 20.702, 20.704 (2015).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




